Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 1 of 17 Page ID #:319



    1   JOHN R. CLIFFORD, ESQ. (SBN 124203)
        MARTY B. READY, ESQ. (SBN 239135)
    2   WILSON, ELSER, MOSKOWITZ,
          EDELMAN & DICKER LLP
    3   401 West A Street, Suite 1900
        San Diego, CA 92101
    4   Telephone: (619) 321-6200
        Facsimile: (619) 321-6201
    5   Email: john.clifford@wilsonelser.com
               marty.ready@wilsonelser.corn
    6
        Attorneys for Defendant
    7   Apple Tree International Corp.
    8
                             UNITED STATES DISTRICT COURT
    9
                           CENTRAL DISTRICT OF CALIFORNIA
   10

   11
                                               Case No. 8:18-ev-01542 AG (KESx)
   12   P&P IMPORTS, LLC, a California
        Limited Liability Corporation,         DEFENDANT'S ANSWER AND
   13                                          AFFIRMATIVE DEFENSES TO
                                Plaintiff,     PLAINTIFF P&P IMPORTS LLC'S
   14                                          FIRST AMENDED COMPLAINT
                vs.
   15                                          Judge:      Hon. Andrew J. Guilford
        APPLE TREE INTERNATIONAL               Location:   Courtroom 10D
   16   CORP. and Does 1-10 Inclusive,
                                               Magistrate: Hon. Karen E. Scott
   17                           Defendants.    Location: 6D
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

  28

                      DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT   8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 2 of 17 Page ID #:320



                                             ANSWER
               Defendant Apple Tree International Corp. ("Apple Tree") hereby answers the
       Complaint filed by Plaintiff P&P Imports LLC ("P&P"), as follows:
                                     NATURE OF THE ACTION
               1.    The allegations in paragraph 1 constitute statements and legal
       conclusions to which no response is required. To the extent a response is required,
       Apple Tree admits that P&P purports to bring this action for copyright infringement
       under federal law, false advertising under federal and California law, trade dress
       infringement under federal and California common law, unfair competition under
       federal and California law, and related state claims. Apple Tree denies all remaining
       allegations in paragraph 1.
                                          THE PARTIES
                                            Plaintiff P&P
               2.    Apple Tree is without knowledge or information sufficient to admit or
       deny the allegations set forth in paragraph 2, and on that basis denies them.
                                             Defendant
               3.    Apple Tree admits that it is a corporation incorporated and existing
       under the laws of the State of California. Apple Tree denies all remaining allegations
       in paragraph 3.
                                  JURISDICTION AND VENUE
               4.    The allegations in paragraph 4 constitute statements and legal
       conclusions to which no response is required. To the extent a response is required,
       Apple Tree denies the allegations set forth in paragraph 4.
               5.    The allegations in paragraph 5 constitute statements and legal
       conclusions to which no response is required. To the extent a response is required,
       Apple Tree denies the allegations in paragraph 5.
               6.    The allegations in paragraph 6 constitute statements and legal
       conclusions to which no response is required. To the extent a response is required,
                                                 2
                       DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT       8:18-cv-01542 AG (KESx)
       1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 3 of 17 Page ID #:321



       Apple Tree denies the allegations in paragraph 6.
               7.    Deny.
                                               FACTS
                                        P&P'S ACTIVITIES
               8.    Apple Tree is without knowledge or information sufficient to admit or
       deny the allegations set forth in paragraph 8, and on that basis denies them.
          P&P'S BACKGROUND AND HISTORY OF TWO COLLEGE FRIENDS
                                 LAUNCHING THEIR DREAMS
               9.    Apple Tree is without knowledge or information sufficient to admit or
       deny the allegations set forth in paragraph 9, and on that basis denies them.
               10.   Apple Tree is without knowledge or information sufficient to admit or
       deny the allegations set forth in paragraph 10, and on that basis denies them.
               11.   Deny.
         P&P'S COPYRIGHTED WORKS AND PRODUCT WHICH DEFENDANT
          COPIED IDENTICALLY IN MARKETING DEFENDANT'S PRODUCTS
               12.   Apple Tree is without knowledge or information sufficient to admit or
       deny the allegations set forth in paragraph 12, and on that basis denies them.
               13.   Apple Tree refers to the purported copyright registration certificate,
       attached to the Complaint as Exhibit 1, and the purported picture taken by P&P,
       attached to the Complaint as Exhibit 2, and denies the allegations in paragraph 13
       that are inconsistent with the contents of Exhibit 1 and Exhibit 2. Apple Tree
       specifically denies that P&P's Football Field Cornhole Set is identical to the F2C
       brand product. Apple Tree further denies that Exhibit 2 depicts Apple Tree's
       product. Apple Tree is without knowledge or information sufficient to admit or deny
       the remaining allegations set forth in paragraph 13, and on that basis denies them.
               14.   Deny.
               15.   Deny.
               16.   Deny.
                                                 3
                       DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT        8:18-cv-01542 AG (KESx)
       1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 4 of 17 Page ID #:322



    1           17.   Apple Tree refers to the letter, attached to the Complaint as Exhibit 3,
    2   and certified mail receipts, attached to the Complaint as Exhibit 4, and denies the
    3   allegations in paragraph 17 that are inconsistent with the contents of Exhibit 3 and
    4   Exhibit 4. Apple Tree denies all remaining allegations in paragraph 17.
    5                         P&P'S INFRINGED TRADE DRESSES
    6           18.   Apple Tree refers to the purported depictions of P&P's SLAMMO
    7   TRADE DRESS, GIANT FOUR IN A ROW TRADE DRESS, and RED AND
    8   BLUE CORNHOLE SET TRADE DRESS, attached to the Complaint as Exhibits 5,
    9   7, and 9 respectively, and the purported respective product design, attached to the
   10   Complaint as Exhibits 6, 8, 10, and 15 and denies the allegations in paragraph 18 that
   11   are inconsistent with the contents of Exhibits 5, 6, 7, 8, 9, 10, and 15, Apple Tree
   12   denies all remaining allegations in paragraph 18.
   13           19.   Apple Tree denies that P&P has created new designs with strong
   14   branding which have a unique style and look that are separate and distinct from that
   15   of any competitor for similar products. Apple Tree is without knowledge or
   16   information sufficient to admit or deny the remaining allegations set forth in
   17   paragraph 19, and on that basis denies them.
   18           20.   Apple Tree denies that it P&P has protectable trade dress and that Apple
   19   Tree has infringed on P&P's trade dresses. Apple Tree is without knowledge or
   20   information sufficient to admit or deny the remaining allegations set forth in
   21   paragraph 20, and on that basis denies them.
   22           21.   Deny.
   23                                SLAMMO TRADE DRESS
   24           22.   Apple Tree refers to the image of P&P's Slammo brand roundnet game,
   25   attached to the Complaint as Exhibit 5, and denies the allegations in paragraph 22
   26   that are inconsistent with the contents of Exhibit 5. Specifically, Apple Tree denies
   27   that P&P has protectable trade dress. Apple Tree is without knowledge or
   28   infmmation sufficient to admit or deny the remaining allegations set forth in
                                                  4
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT        8:18-cv-01542 AG (KE5x)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 5 of 17 Page ID #:323



    1   paragraph 22, and on that basis denies them.
    2           23.   Apple Tree refers to the purported image of Apple Tree's Roundnet
    3   Trade Dress side-by-side with P&P's Slammo Trade Dress, attached to the
    4   Complaint as Exhibit 6, and denies the allegations in paragraph 23 that are
    5   inconsistent with the contents of Exhibit 6. Apple Tree specifically denies that P&P
    6   has protectable trade dress and that P&P's Slammo Trade Dress is identical to the
    7   F2C Roundnet Trade Dress. Apple Tree further denies that Exhibit 6 depicts Apple
    8   Tree's product. Apple Tree is without knowledge or information sufficient to admit
    9   or deny the remaining allegations set forth in paragraph 23, and on that basis denies
   10   them.
   11                       GIANT FOUR IN A ROW TRADE DRESS
   12           24.   Apple Tree refers to the image of P&P's Giant Four In A Row game,
   13   attached to the Complaint as Exhibit 7, and denies the allegations in paragraph 24
   14   that are inconsistent with the contents of Exhibit 7. Apple Tree specifically denies
   15   that P&P's alleged trade dress for its Giant Four In A Row game is unique and
   16   distinctive and that P&P has protectable trade dress. Apple Tree is without
   17   knowledge or information sufficient to admit or deny the remaining allegations set
   18   forth in paragraph 24, and on that basis denies them.
   19           25.   Apple Tree refers to the purported image of Apple Tree's alleged Four
   20   In A Row Trade Dress side-by-side with P&P's Giant Four In A Row Trade Dress,
   21   attached to the Complaint as Exhibit 8, and denies the allegations in paragraph 25
   22   that are inconsistent with the contents of Exhibit 8. Apple Tree specifically denies
   23   that P&P has protectable trade dress and that Apple Tree's alleged four in a row
   24   game bears identical trade dress to P&P's Giant Four In A Row Trade Dress. Apple
   25   Tree further denies that Exhibit 8 depicts Apple Tree's product. Apple Tree is
   26   without knowledge or information sufficient to admit or deny the remaining
   27   allegations set forth in paragraph 25, and on that basis denies them.
   28   /7/
                                                  5
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT       8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 6 of 17 Page ID #:324



                      RED AND BLUE CORNHOLE SET TRADE DRESS
               26.   Apple Tree refers to the image of P&P's Red and Blue Cornhole Set,
       attached to the Complaint as Exhibit 9, and denies the allegations in paragraph 26
       that are inconsistent with the contents of Exhibit 9. Apple Tree specifically denies
       that P&P's alleged trade dress for its Red and Blue Cornhole Set is distinctive and
       unique and that P&P has protectable trade dress. Apple Tree is without knowledge
       or information sufficient to admit or deny the remaining allegations set forth in
       paragraph 26, and on that basis denies them.
               27.   Apple Tree refers to the purported image of Apple Tree's alleged
       Cornhole Trade Dress side-by-side with P&P's Red and Blue Cornhole Trade Dress,
       attached to the Complaint as Exhibit 10, and denies the allegations in paragraph 27
       that are inconsistent with the contents of Exhibit 10. Apple Tree specifically denies
       that P&P has protectable trade dress and that Apple Tree's alleged cornhole game
       bears identical trade dress to P&P's Red and Blue Cornhole Trade Dress. Apple Tree
       further denies that Exhibit 10 depicts Apple Tree's product. Apple Tree is without
       knowledge or information sufficient to admit or deny the remaining allegations set
       forth in paragraph 27, and on that basis denies them.
                PVC FRAMED RED & BLUE CORNHOLE SET TRADE DRESS
               28.   Apple Tree refers to the image of P&P's PVC Framed Red & Blue
       Cornhole Set, attached to the Complaint as Exhibit 15, and denies the allegations in
       paragraph 28 that are inconsistent with the contents of Exhibit 15. Apple Tree
       specifically denies that P&P's alleged trade dress for its PVC Framed Red & Blue
       Cornhole Set is distinctive and unique and that P&P has protectable trade dress.
       Apple Tree is without knowledge or information sufficient to admit or deny the
       remaining allegations set forth in paragraph 28, and on that basis denies them.
               29.   Apple Tree refers to the purported image of Apple Tree's alleged PVC
       Cornhole Trade Dress side-by-side with P&P's PVC Red and Blue Cornhole Trade
       Dress, attached to the Complaint as Exhibit 16, and denies the allegations in
                                                 6
                       DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT       8:18-cv-01542 AG (KESx)
       1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 7 of 17 Page ID #:325



       paragraph 29 that are inconsistent with the contents of Exhibit 16. Apple Tree
       specifically denies that P&P has protectable trade dress and that Apple Tree's alleged
       PVC cornhole game bears identical trade dress to P&P's PVC Red and Blue
       Cornhole Trade Dress. Apple Tree further denies that Exhibit 16 depicts Apple
       Tree's product. Apple Tree is without knowledge or information sufficient to admit
       or deny the remaining allegations set forth in paragraph 29, and on that basis denies
       them.
                30.   Deny.
                31.   Apple Tree is without knowledge or information sufficient to admit or
       deny the allegations set forth in paragraph 31, and on that basis denies them.
                31    Deny.
                33.   Apple Tree is without knowledge or infot tation sufficient to admit or
       deny the allegations set forth in paragraph 33, and on that basis denies them.
                34.   Apple Tree is without knowledge or infatmation sufficient to admit or
       deny the allegations set forth in paragraph 34, and on that basis denies them.
                35.   Deny.
                           DEFENDANT'S WRONGFUL ACTIVITIES
                36,   Deny.
                37.   Deny.
                38.   Deny.
                39.   Deny.
                      Intentional Copying and Use of P&P'S TRADE DRESS
                40.   Apple Tree refers to the letter, attached to the Complaint as Exhibit 3,
       and denies the allegations in paragraph 40 that are inconsistent with the contents of
       the letter. Apple Tree denies all remaining allegations in paragraph 40.
                41.   Deny.
                42.   Deny.
                43.   Deny.
                                                  7
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT        8:18-cv-01542 AG (KESx)
       1943151-v I
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 8 of 17 Page ID #:326



    1           44.   Deny.
    2           45.   Deny.
    3                                    Intentional Conduct
    4           46.   Deny.
    5           47.   Deny.
    6           48.   Deny.
    7                               Evidence of Actual Confusion
    8           49.   Apple Tree refers to the purported negative review, attached to the
    9   Complaint as Exhibit 11, and denies the allegations in paragraph 49 that are
   10   inconsistent with the contents of Exhibit 11. Apple Tree refers to the purported copy
   11   of Apple Tree's alleged Black Cornhole Set side-by-side with P&P's Black Cornhole
   12   Set, attached to the Complaint as Exhibit 12, and denies the allegations in paragraph
   13   49 that are inconsistent with the contents of Exhibit 12. Apple Tree denies the
   14   remaining allegations set forth in paragraph 49.
   15           50.   Apple Tree refers to the purported communications and order
   16   information from a customer, attached to the Complaint as Exhibit 13, and denies the
   17   allegations in paragraph 50 that are inconsistent with the contents of Exhibit 13.
   18   Apple Tree denies the remaining allegations set forth in paragraph 50.
   19           51.   Deny.
   20           52.   Deny.
   21           53.   Deny.
   22           54.   Deny.
   23                    P&P's Damages, Restitution, and Economic Harm
   24           55.   Deny.
   25           56.   Deny.
   26           57.   Deny.
   27           58.   Deny.
   28           59.   Deny.
                                                  8
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT       8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 9 of 17 Page ID #:327



    1           60.   Deny.
    2           61.   Deny.
    3           62.   Deny.
    4                                   CLAIMS FOR RELIEF
    5                                            Count 1
    6                      (Copyright Infringement under Federal Law)
    7           63.   Apple Tree repeats and incorporates by reference its responses to
    8   paragraphs 1 to 62, as if fully set forth herein.
    9           64.   Deny.
   10           65.   Apple Tree is without knowledge or information sufficient to admit or
   11   deny the allegations set forth in paragraph 65, and on that basis denies them.
   12           66.   Deny.
   13           67.   Deny.
   14                                            Count 2
   15                         (False Advertising Under the Lanham Act)
   16           68.   Apple Tree repeats and incorporates by reference its responses to
   17   paragraphs 1 to 67, as if fully set forth herein.
   18           69.   Deny.
   19           70.   Deny.
   20                                            Count 3
   21        (Unfair Competition, False Advertising, and Unfair and Deceptive Trade
   22                           Practices — California Common Law)
   23           71.   Apple Tree repeats and incorporates by reference its responses to
   24   paragraphs 1 to 70, as if fully set forth herein.
   25           72.   Deny.
   26                                            Count 4
   27        (Unfair Competition, False Advertising, and Unfair and Deceptive Trade
   28                           Practices — California Statutory Law)
                                                  9
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT      8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 10 of 17 Page ID #:328



    1           73.   Apple Tree repeats and incorporates by reference its responses to
    2   paragraphs 1 to 72, as if fully set forth herein.
    3           74.   Deny.
    4                                            Count 5
    5                     (Trade Dress Infringement under Federal Law)
    6           75.   Apple Tree repeats and incorporates by reference its responses to
    7   paragraphs 1 to 74, as if fully set forth herein.
    8           76.   Deny.
    9                                            Count 6
   10                    (Trade Dress Infringement under California Law)
   11           77.   Apple Tree repeats and incorporates by reference its responses to
   12   paragraphs 1 to 76, as if fully set forth herein.
   13           78.   Deny.
   14                                            Count 7
   15                         (Unfair Competition under the Lanham Act)
   16           79.   Apple Tree repeats and incorporates by reference its responses to
   17   paragraphs 1 to 78, as if fully set forth herein.
   18           80.   Deny.
   19           81.   Deny.
   20           82.   Deny.
   21           83.   Deny.
   22                                   INJUNCTIVE RELIEF
   23           84.   Paragraph 84 does not contain allegations and as such Apple Tree
   24   believes that no response is required to paragraph 84. To the extent a response is
   25   required, Apple Tree denies the allegations in paragraph 84.
   26                             DAMAGES AND RESTITUTION
   27           85.   Apple Tree repeats and incorporates by reference its responses to
   28   paragraphs 1 to 84, as if fully set forth herein.
                                                  10
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT      8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 11 of 17 Page ID #:329



    1           86.   Deny.
    2                 A.      Deny.
    3                 B.      Deny.
    4                 C.      Deny.
    5                 D.      Deny.
    6           87.   Deny.
    7           88.   Deny.
    8           89.   Deny.
    9                                    ATTORNEY'S FEES
   10           90.   Deny.
   11                                   PUNITIVE DAMAGES
   12           91.   Deny.
   13                                   PRAYER FOR RELIEF
   14           Apple Tree Denies that P&P is entitled to any of the relief it seeks in the
   15   Complaint, and requests that the Court deny P&P's Prayer for Relief in all respects.
   16                                 AFFIRMATIVE DEFENSES
   17           Apple Tree has not completed its investigation of the allegations made in
   18   P&P's Complaint, its discovery in this matter, or it preparation for trial. Defendant
   19   alleges the following affirmative defenses, reserving all rights to allege additional
   20   defenses that become known through the course of discovery and noting that the
   21   assertion of these defenses does not admit that Defendant bears the burden of proof.
   22                                  First Affirmative Defense
   23                                           (Fair Use)
   24           1.    P&P's claims are barred, in whole or in part, by the doctrine of fair use.
   25                                 Second Affirmative Defense
   26     (License, Consent, Acquiescence, Waiver, Laches, Unclean Hands, Estoppel)
   27           2.    P&P's claims are barred, in whole or in part, by license, consent,
   28   acquiescence, waiver, laches, unclean hands and/or estoppel.
                                                  11
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT         8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 12 of 17 Page ID #:330



    1                                 Third Affirmative Defense
    2                                     (Copyright Misuse)
    3           3.   P&P's claims are barred, in whole or in part, by the doctrine of
    4   copyright misuse.
    5                                 Fourth Affirmative Defense
    6                                      (Nominative Use)
    7           4.   P&P's claims are barred, in whole or in part, by the doctrine of
    8   nominative use.
    9                                  Fifth Affirmative Defense
   10                                    (Trademark Misuse)
   11           5.   P&P's claims are barred, in whole or in part, by the doctrine of
   12   trademark misuse.
   13                                  Sixth Affirmative Defense
   14                                  (Trade Dress Invalidity)
   15           6.   P&P does not possess any valid and enforceable trade dress rights.
   16   Plaintiff's trade dress is functional, generic, not inherently distinctive, and lacks
   17   secondary meaning.
   18                                Seventh Affirmative Defense
   19                                         (Good Faith)
   20           7.   P&P's claims are barred, in whole or in part, because Apple Tree's
   21   conduct was reasonable, justified, in good faith and/or innocent.
   22                                 Eighth Affirmative Defense
   23                        (Fault of Another & Plaintiff/Intervention)
   24           8.   P&P's claims are barred, in whole or in part, because any damages
   25   allegedly suffered by P&P were either wholly or in part the legal fault of persons,
   26   firms, corporations, or entities other than Defendant, and that legal fault reduces the
   27   percentage of responsibility, if any, which is to be borne by Apple Tree.
   28   ///
                                                    12
                       DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT          8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 13 of 17 Page ID #:331



    1                                 Ninth Affirmative Defense
    2                                   (Speculative Damages)
    3           9.    P&P's claims are barred, in whole, or in part, because P&P's damages,
    4   if any, are vague, uncertain, imaginary, and speculative.
    5                                 Tenth Affirmative Defense
    6                                   (Constitutional Limits)
    7           10.   The Complaint, to the extent that it seeks punitive and/or statutory
    8   damages against Apple Tree, violates Apple Tree's right to procedural and
    9   substantive due process under the Fifth and Fourteenth Amendments to the United
   10   States Constitution and Article I, Section 7 of the California Constitution (as well as
   11   the excessive fines provisions of the Constitutions) because, among other things, the
   12   alleged wrongful conduct at issue here is not sufficiently reprehensible to warrant
   13   any punitive damage recovery and/or any assessment of statutory damages would
   14   grossly exceed any actual damages to P&P. Therefore, P&P cannot recover statutory
   15   and/or punitive damages against Apple Tree.
   16                               Eleventh Affirmative Defense
   17                            (Failure to State a Claim for Relief)
   18           11.   The Complaint, and each of its claims for relief, fails to state a claim
   19   against Defendant upon which relief can be granted.
   20                                Twelfth Affirmative Defense
   21                                    (Failure to Mitigate)
   22           12.   Without admitting that the Complaint states a claim or that damages
   23   exist, P&P's claims are barred, in whole or in part, by P&P's failure to mitigate
   24   damages
   25                              Thirteenth Affirmative Defense
   26                                     (Lack of Causation)
   27           13.   Without admitting that the Complaint states a claim or that damages
   28   exist, P&P's claims fail because Apple Tree was not the actual or proximate cause of
                                                    13
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT         8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 14 of 17 Page ID #:332



    1   any damages to P&P.
    2                              Fourteenth Affirmative Defense
    3                                         (No Damage)
    4           14.   P&P's claims are barred because it has suffered no injury or damage by
    5   reason of anything done by Apple Tree and P&P is thus barred from asserting any
    6   cause of action against Apple Tree.
    7                               Fifteenth Affirmative Defense
    8                                  (No Punitive Damages)
    9           15.   P&P cannot recover punitive damages based on the facts alleged in the
   10   Complaint because P&P has failed to plead and cannot establish sufficient facts to
   11   support allegations of malice, oppression, fraud or despicable conduct as required to
   12   recover punitive damages under California Civil Code Section 3294.
   13                               Sixteenth Affirmative Defense
   14                                   (Lack of Registration)
   15           16.   P&P cannot pursue a claim for copyright infringement because it
   16   appears the purported registration on which P&P relies is not a registration for the
   17   alleged work of authorship that is the subject of P&P's claim for copyright
   18   infringement.
   19                                  PRAYER FOR RELIEF
   20           WHEREFORE, Apple Tree prays for judgment as follows:
   21           1.    That P&P take nothing by way of its Complaint, and that the Complaint
   22   be dismissed with prejudice;
   23           2.    That Judgment be entered against P&P and in favor of Apple Tree;
   24           3.    That Apple Tree be awarded its full costs and reasonable attorneys' fees;
   25   and
   26           4.    For any further relief that the Court may deem just and proper.
   27   HI
   28
                                                  14
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT      8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 15 of 17 Page ID #:333



                                    DEMAND FOR JURY TRIAL
                Apple Tree hereby demands a trial by jury as to all claims and all issues
        properly triable thereby.




        Dated: February 6, 2019               WILSON, ELSER, MOSKOWITZ,
                                                EDELMAN & DICKER LLP


                                              By: /s/ Marty B. Ready
                                                 John R. Clifford, Esq.
                                                 Marty B. Ready, Esq.
                                                 john.clifford@wilsonelser.com
                                                 marty.ready@wilsonelser.com
                                                 Attorneys for Defendant
                                                 Annie Tree International Corn.




                                                  15
                        DEFENDANT'S ANSWER TO FIRST AMENDED COMPLAINT       8:18-cv-01542 AG (KESx)
        1943151-v1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 16 of 17 Page ID #:334



        JOHN R. CLIFFORD, ESQ. (SBN 124203)
        MARTY B. READY, ESQ. (SBN 239135)
        WILSON, ELSER, MOSKOWITZ,
          EDELMAN & DICKER LLP
        401 West A Street, Suite 1900
        San Diego, CA 92101
        Telephone: (619) 321-6200
        Facsimile: (619) 321-6201
        Email: john.clifford@wilsonelser.com
               marty.ready@wilsonelser. com
        Attorneys for Defendant
        Apple Tree International Corp.


                               UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


        P&P IMPORTS, LLC, a California              Case No. 8:18-cv-01542 AG (KESx)
        Limited Liability Corporation,
                                                    CERTIFICATE OF SERVICE
                                  Plaintiff,
                                                    Judge:        Hon. Andrew J. Guilford
                vs.                                 Location:     Courtroom 10D
        APPLE TREE INTERNATIONAL                    Magistrate: Hon. Karen E. Scott
        CORP. and Does 1-10 Inclusive,              Location: 6D
                                  Defendants.


                I, the undersigned, am employed in the county of San Diego, State of
        California. I am over the age of 18 and not a party to the within action; my business
        address is 401 West A Street, Suite 1900, San Diego, California, 92101.
                On February 6, 2019, I caused to be served the following document(s):

       DEFENDANT'S ANSWER AND AFFIRMATIVE DEFENSES TO
       PLAINTIFF P&P IMPORTS LLC'S FIRST AMENDED COMPLAINT
         0 BY PERSONAL SERVICE - By placing a true and correct copy of the
         aforementioned document(s) in an envelope, correctly addressed to the recipient(s)
         listed for personal delivery to the recipient(s) at the address(es) so noted,
        ///
        ///
                                                    I
                                         CERTIFICATE OF SERVICE             8:18-cv-01542 AG (KESx)
        1936283v.1
Case 8:18-cv-01542-AG-ADS Document 24 Filed 02/06/19 Page 17 of 17 Page ID #:335



        El BY MAIL - As follows: I am "readily familiar" with the firm's practice of
        collection and processing correspondence for mailing. Under that practice it would
        be deposited with the U.S. Postal Service on that same day with postage thereon
        fully prepaid at San Diego, California in the ordinary course of business. The
        envelope was sealed and placed for collection and mailing on this date following our
        ordinary practices. I am aware that on motion of the party served, service is
        presumed invalid if postal cancellation date or postage meter date is more than one
        day after date of deposit for mailing in affidavit.
        El BY ELECTRONIC TRANSMISSION VIA ECF — I electronically filed the
        foregoing document(s) with the Clerk of the Court through the CM/ECF system for
        the United States District Court, Southern District of California, which sent
        Notification of Electronic Filing to the persons listed. Upon completion of
        transmission of said documents, a certified receipt is issued to the filing party
        acknowledging receipt by the CMIECF system.
          D BY FAX - As follows: I personally sent to the addressee's telecopier number
          a true copy of the above-described documents. Thereafter I sent a true copy in a
          sealed envelope addressed and mailed as indicated above.

          Attorneys for Plaintiff P&P         William E. Levin, Esq.
          Imports LLC                         Steven M. Dicterow, Esq.
                                              Levin & Dicterow
                                              668NCoastHwy# 1264
                                              Laguna Beach, CA 92651-1513
                                              Ta,: (949) 613-5131
                                              Fax: (949) 607-5004
                                              Email: williamlevin@hotmail.com
                                                     steve.dicterow@levinanddicterow.corn



                I declare under penalty of perjury under the laws of the State of California, that
        the above is true and correct. Executed on February 6, 2019 at San Diego,
        California.


                                                       Irene Gonzales




                                                    2
                                         CERTIFICATE OF SERVICE              8: 18-cv-01542 AG (KESx)
        1936283v.1
